Citation Nr: 1723437	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  13-18 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction of the disability rating for the Veteran's anterior neck scar to 10 percent was proper.

2.  Entitlement to an increased evaluation for surgical scars on the posterior neck and right lumbar area. 

3.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder and/or a mood disorder and to include as secondary to service-connected cervical spine and lumbar spine disorders. 


REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to July 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2010, November 2011, and February 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal of the issues of entitlement to an increased evaluation for surgical scars on the posterior neck and right lumbar area and entitlement to service connection for an acquired psychiatric disorder are REMANDED to the Agency of Original Jurisdiction (AOJ) and are addressed in the REMAND section below.  VA will notify the appellant if further action is required.


FINDING OF FACT

The RO's February 2013 reduction of the evaluation of the anterior neck surgical scar denied the Veteran due process by failing to appropriately provide him with an opportunity for a hearing before a decision review officer (DRO) after he properly requested such a hearing. 


CONCLUSION OF LAW

The reduction of the evaluation of the anterior neck surgical scar from 30 percent to 10 percent, effective May 1, 2013, was not proper.  38 U.S.C.A. § 1155
 (West 2014); 38 C.F.R. § 3.105 (2016). 

REASONS AND BASES FOR FINDING AND CONCLUSION

A rating reduction is the result of a course of action taken by VA, and not a claim by the Veteran.  When the propriety of a rating reduction is at issue, the focus is on the actions of the RO in effectuating the reduction, both in terms of compliance with the special due process considerations applicable to reductions, and in terms of whether the evidence at the time of the decision reducing the evaluation supported the reduction.  In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable.  The burden is on VA to justify a reduction in a rating.  See Brown v. Brown, 5 Vet. App. 413 (1993) (finding that the Board is required to establish, by a preponderance of the evidence and in compliance with 38 C.F.R. § 3.344, that a rating reduction is warranted).

The Board notes that there are specific procedural requirements applicable to rating reductions.  If a reduction in the evaluation is considered warranted and the lower evaluation would result in a reduction or discontinuance of the compensation payments currently being made, the RO must issue a rating proposing the reduction and setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2016).  A period of 60 days is allowed for response.  Id.  The RO must notify the beneficiary that he or she will be given 60 days to present evidence to show that compensation payments should be continued at the present level.  Id.  Additionally, the beneficiary must be notified as to the right to a predetermination hearing.  38 C.F.R. § 3.105(i) (2016).  

In a November 2011 rating decision, the RO proposed to reduce the evaluation of the anterior neck surgical scar from 30 percent to a noncompensable level, on the basis of findings from an August 2011 VA examination.  In a correspondence dated March 6, 2012 and received by the RO on March 13, 2012, the Veteran requested that he be scheduled for a hearing before a DRO regarding the proposed reduction of the evaluation of the anterior neck surgical scar.  Thereafter, in an authorization to obtain medical records on VA Form 21-4142 that was dated May 9, 2012, the Veteran listed a new address as his mailing address and instructed the RO to use that new address for all future correspondence.  

In a correspondence dated May 24, 2012, the RO notified the Veteran that he was scheduled for a hearing on June 22, 2012 before a DRO regarding the proposed reduction of the evaluation of the anterior neck surgical scar.  That correspondence was addressed to the former address on file for the Veteran, not the new address he identified on the May 2012 VA Form 21-4142.  Apparently, the original hearing was rescheduled, and in a June 28, 2012 correspondence, the RO notified the Veteran of the date of the rescheduled hearing on July 18, 2012.  Again, this correspondence was addressed to the former address on file for the Veteran, not the new address he identified.  The Veteran did not appear for the rescheduled hearing.  Subsequently, in a February 2013 rating decision, the RO formally reduced the evaluation of the anterior neck surgical scar to 10 percent effective May 1, 2013.  

In an April 2013 correspondence, the Veteran stated that he never received notice of the scheduled hearing regarding the proposed reduction of the anterior neck surgical scar evaluation.  He also requested that the 30 percent rating be reinstated and that he be afforded a hearing on the proposed reduction.  Thereafter, in his formal appeal on VA Form 9, the Veteran stated that he still sought a hearing regarding the reduction of the evaluation of the anterior neck surgical scar.  He also marked that he was seeking a videoconference hearing before the Board.  In a July 2013 correspondence, the Veteran was informed that he was placed on a waiting list of individuals seeking a videoconference hearing before the Board.  The RO never rescheduled the Veteran for a hearing before a DRO at the RO regarding the reduction of the evaluation of the anterior neck surgical scar.  

The failure of the RO to schedule the Veteran for a DRO hearing and properly notify him of the scheduled examination constitutes a denial of due process afforded to the Veteran pursuant to 38 C.F.R. § 3.105.  The Veteran was entitled to a predetermination hearing when he submitted his request in March 2012, and the RO's failure to properly notify him of the scheduled hearing deprived him of his right to such a hearing.  The subsequent reduction of the evaluation of the anterior neck surgical scar was improper, and the 30 percent evaluation must be reinstated.  
ORDER

The reduction in evaluation for the anterior neck surgical scar was not proper; restoration of the 30 percent evaluation is granted, effective May 1, 2013 and subject to the laws and regulations governing the payment of monetary benefits.  


REMAND

With regards to the acquired psychiatric disorder claim, the Veteran was scheduled for a VA examination in December 2012 to evaluate the nature and etiology of the condition.  He did not appear for that examination, and the RO subsequently denied his service connection claim in a February 2013 rating decision.  Thereafter, in an April 2014 formal appeal on VA Form 9, the Veteran stated that he never received notification of the December 2012 examination, and explained that his girlfriend's daughter was disposing of his mail without him having seen it.  The Veteran did not formally request a new VA examination, but the Board finds that, under these circumstances, another opportunity for a VA examination to evaluate the nature and etiology of his acquired psychiatric disorder is warranted.  38 C.F.R. § 3.159(c)(4).

In a March 2014 rating decision, the RO elected to rate all three scar conditions, including the anterior and posterior neck surgical scars as well as the right lumbar area scar, together, and assigned a 10 percent combined total rating for all three scar conditions.  In light of the Board's restoration of the 30 percent anterior neck surgical scar evaluation, it is unclear whether the RO intends for the scar conditions to continue to be evaluated together or whether the posterior neck surgical scar and right lumbar area scar should be evaluated as distinct from one another.  This issue is thus remanded for the RO to consider the rating of the posterior neck and right lumbar scars and determine how they should be rated. 

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Regardless of how the Veteran responds, the RO must obtain and associate updated VA treatment records dating from March 2014. 

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(c)(1) and 38 C.F.R. § 3.159(e).  To that end, the Veteran should be invited to submit additional evidence in support of his claim, to include statements from friends, relatives and "buddy statements". 

2.  The Veteran must also be scheduled for a VA psychiatric examination for the purpose of providing an opinion as to the nature and etiology of the Veteran's acquired psychiatric disorder, to include depressive disorder and a mood disorder.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  

Based upon the claims file review, the history presented by the Veteran, and the examination results, the examiner is requested to provide an opinion as to whether such disorder is at least as likely as not (a 50 percent or greater probability) etiologically related to service, and similarly whether it is at least as likely as not that the disorder was caused or aggravated by the service-connected cervical and lumbar spine disorders.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached.  

3.  After completion of the foregoing, and any other development as may be indicated by any response received as a consequent of the actions taken above, the claims on appeal must be adjudicated.  Specifically, the RO must set out the means by which the posterior neck and right lumbar area scars are to be evaluated.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


